Citation Nr: 0721663	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence was received to reopen 
the veteran's claim for service connection for a 
disorder manifested by back pain.

2.	Entitlement to service connection for a disorder 
manifested by bilateral knee pain.

3.	Entitlement to service connection for hearing loss.

4.	Entitlement to service connection for tinnitus.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1966 to September 1970 and unverified service in the 
United States Naval Reserve from March 13, 1978 to April 18, 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that, in his February 2004 substantive 
appeal, the veteran specifically requested to testify during 
a hearing at the RO before a Veterans Law Judge (hereinafter 
referred to as a "Travel Board hearing").  However, in a 
July 2004 signed statement, the veteran withdrew his request 
for a Travel Board hearing.  As such, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request.  

The matters of whether new and material evidence was received 
to reopen the veteran's claim for service connection for a 
disorder manifested by back pain, and entitlement to service 
connection for a disorder manifested by bilateral knee pain, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran does not currently have 
hearing loss related to his period of active military 
service.

2.	The objective and probative medical evidence of record 
demonstrates that any currently diagnosed tinnitus is 
not related to the veteran's period of active military 
service.

3.	Giving the veteran the benefit of the doubt, the 
objective and probative medical evidence is in equipoise 
as to whether he has post-traumatic stress disorder 
related to a stressful event during his period of active 
military service.


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
385 (2006).

2.	Tinnitus was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.	Resolving doubt in the veteran's favor, PTSD was 
incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  While the 
Board's decision, herein, grants the veteran's claim for 
service connection for PTSD, the Board leaves to the RO to 
assign both a proper disability rating and effective date.  
Further, as the appellant's claims for service connection for 
hearing loss and tinnitus are being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a June 2001 letter, issued prior to the October 2003 
rating decision, and in a November 2003 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  In fact, in a February 
2003 signed statement, the veteran said he had no additional 
evidence to submit. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that while his 
periods of Naval Reserve service have not yet been verified, 
his claims for service connection for PTSD and hearing loss 
and tinnitus are all based upon his alleged incurrence during 
his initial period of active service, from 1966 to 1970.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "

II.	Legal Analysis

A.  Service Connection for PTSD

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2006).

Service medical records indicate that, in November 1969, the 
veteran was hospitalized for psychiatric observation.  He was 
engaged to marry a Japanese national who was six years his 
senior and pregnant with their child.  To provide adequate 
time for the procedures surrounding their marriage, he 
requested a one year duty extension in Japan that was 
approved by his command.  It was also noted that if the 
veteran's marriage was approved, no extension of service 
should be required and it was the command's intent to have 
the veteran discharged if his performance did not improve.  
He was hospitalized for psychiatric evaluation and treatment 
if indicated and report by Medical Board.  It was the final 
recommendation of the Medical Board that, while the veteran 
had some minor characterological defects, they were 
considered insufficient to warrant psychiatric diagnosis.  He 
was discharged with a diagnosis of psychiatric observation, 
no disease found, and returned to full duty.

The veteran's service records indicate that he served aboard 
the USS HANCOCK from January to September 1970 and was an 
aircraft mechanic.

In numerous written statements including in January 2001, May 
2002, and January and February 2004, the veteran maintained 
that he worked as an aircraft pusher on the hanger deck of 
the USS HANCOCK in 1970 and witnessed or knew of several 
accidents, and cleaned up the aircraft.  He has indicated 
that his stressful event in service is related to the crash 
of a plane on the flight deck on March 8, 1970.  In support 
of his claim, the veteran submitted several letters that he 
wrote to his wife in March 1970.  In a letter dated March 8, 
1970, the veteran said that a plane was lost that morning but 
the pilot was fine and was aboard for several hours.  The 
veteran stated that he was on watch at the time and heard the 
announcement come over the speaker system.  The veteran also 
variously indicated that he witnessed the plane crash on the 
deck (that he told to the VA psychiatric examiner in October 
2003) or heard that the plane was lost (reported in the 
January 2004 VA record and in the March 8, 1970 letter to his 
wife).  In written statement received in December 2003, the 
veteran said that in early March 1970, a jet crashed on the 
flight deck while he was in the "yellow shirt locker" with 
his division officer.  He said he helped hose down the flight 
deck area.

The post service medical evidence of record, dated from 1992 
to 1993, reflects diagnoses of PTSD and anxiety. 

During a July 1995 VA Agent Orange examination the veteran 
complained of nervousness and PTSD was diagnosed.  

In a July 2001 signed statement, a psychotherapist at a 
Veterans Service Center, said the veteran was a client since 
1992 and reported an inferno of a plane crash and pilot who 
was incinerated while the veteran was aboard the USS HANCOCK.  
It was noted that the veteran's work history was marred by 
outbursts of fury and a total inability to concentrate or 
focus and his emotional life was in chaos.  The veteran was 
diagnosed with chronic and severe PTSD.

VA medical records, dated during 2001 and 2002, include 
diagnoses of generalized anxiety disorder, neurosis, and 
histrionic personality disorder, made by a clinical social 
worker.  According to a September 2001 record, the veteran 
said he had not seen combat, but heard of many stories from 
other veterans and, from 1992 to 1995, attended a PTSD group 
at the Veterans Service Center.  The veteran complained of 
night sweats, anxiety, tremors, and interrupted sleep 
patterns since serving on a carrier based near Vietnam.  The 
social worker said that it was clear that the veteran 
described having symptoms similar to what a combat Vietnam 
veteran might be experiencing but it was certain that these 
symtoms were not related to any actual combat experience he 
was able to document.  A December 2001 record indicates that 
the veteran reported a March 1984 incident when he was 
involved in a "suicide mission" that involved being 
stationed in Beirut.  

In a February 2003 signed statement, J.D.T., said he served 
aboard the USS HANCOCK from January 1969 to June 1971.  He 
described a March 8, 1969 incident off the coast of San 
Diego, California, when an aircraft missed the flight deck 
and exploded and he was injured.

In an August 2003 response to the RO's inquiry, the U.S. Army 
and Joint Services Records Research Center (JSRRC) 
(previously U.S. Army Armed Services Center for Unit Records 
Research (CURR)), provided a 1970 command history submitted 
by the USS HANCOCK of its activities aboard ship during the 
veteran's tour of duty.  It was noted that the history 
documented several flight deck accidents, and the JSRRC was 
able to verify that a flight deck accident occurred aboard 
the USS HANCOCK on March 8, 1970.  The accident was caused by 
an aircraft engine failure during a catapult shot.  Further, 
on September 1, 1970, an F-8J aircraft, piloted by an 
identified individual hit the ship's ramp and exploded.  Most 
of the aircraft went over the side of the ship and the pilot 
was fatally injured and not recovered.  Another flight deck 
accident occurred October 28, 1970 and the pilot was killed 
in that accident.  The records indicate that, between January 
and September 1970, there were fifteen flight deck accidents.

A September 2003 VA medical record indicates that the veteran 
told the examiner that he was seeking compensation for PTSD 
and was not in combat.  The veteran related that he recalled 
hearing about a plane crash on the deck of his aircraft 
carrier but did not witness it.

In September 2003, the veteran underwent a VA social survey.  
The veteran reported that he enlisted in service in 1967 and 
was deployed to Japan where he met and married his wife.  
Soon after, he was deployed to Vietnam aboard an aircraft 
carrier.  While in the theater of operation of the Vietnam 
War, he witnessed a plane crash on the flight deck, quite 
close to him.  He did not know who was on the plane or if 
they lived but always wondered.  The veteran said he used to 
have frequent dreams about the crash on the aircraft carrier 
but did not have them with regularity in quite some time, but 
still had dreams.  He had sleep difficulty and thought about 
what happened on the aircraft carrier daily, wondering who 
was on the plane so he could contact their families.  He did 
not like crowds of people and had great difficulty in social 
situations.  He was only able to stay in a store for a short 
time and then left.  He had difficulty with anger management, 
was frustrated concerning his marriage, and was easily 
enraged.  He felt sad about things that included his marriage 
and employment difficulties.  He denied suicidal ideation and 
described himself as a loner

Also in September 2003, the veteran underwent VA psychiatric 
examination for PTSD.  According to the psychiatric 
examination report, the examiner reviewed the veteran's 
medical records, noting records from 1992, that indicated 
treatment for PTSD, and from September 1999 to the present, 
that reflected outpatient treatment and a diagnosis of 
generalized anxiety disorder, more recently diagnosed as 
PTSD.  Referring to the social survey, it was noted that the 
veteran served on an aircraft carrier in the theater of 
operation of the Vietnam war and reported witnessing a plane 
crash on the flight deck, close to him, but did not know who 
was on the plane or if they lived. 

Further, the veteran gave a history of physical abuse by his 
mother and said that he was sexually molested by his sister 
and the town barber.  The veteran reported having marital 
conflict that he believed was greatly due to his PTSD and 
said he was currently employed.  He gave a history of PTSD 
symtoms that started when he returned from Vietnam but were 
not so severe that he was unable to handle them.  He said 
that in 1969 he was hospitalized for psychiatric evaluation 
in service because he was marrying a Japanese woman six years 
older.  His first medical treatment for PTSD was in the 1990s 
and, since 1999, he saw a VA social worker with whom he had a 
good bond.  

Upon clinical evaluation, the VA examiner said the results of 
the current evaluation were consistent with a diagnosis of 
PTSD due to what appeared to be a traumatic event on the 
aircraft carrier on which the veteran served: the crash of 
the plane on the flight deck.  The examiner opined that the 
veteran's early history of trauma was not ostensibly a major 
contributing factor to his current PTSD symtoms because the 
content of his symtoms, such as his nightmares and intrusive 
recollections, were that of the event on the aircraft 
carrier.  It was noted that, prior to Vietnam service, the 
veteran denied having PTSD symtoms, despite an early history 
of sexual abuse.  

Additionally, the VA examiner said that the veteran reported 
recurring nightmares and flashbacks, and jumping when he 
heard a loud noise, although it was not thought his 
recollection was a true flashback.  The veteran had 
difficulty being in crowds and problems with social 
discomfort and mobility.  He described significant impairment 
in his ability to be comfortable even with those close to him 
and had a poor relationship with his wife for the last 15 
years of his marriage.  Emotional estrangement and 
constriction of affect were indicated and an exaggerated 
startle response was noted.  It was unclear if the veteran 
had hypervigilance, although some hypervigilant-like 
behaviors were noted.  The veteran had sleep difficulty and a 
clear history of anger and irritability.  He drank three of 
four alcoholic drinks a night, called himself "an 
alcoholic", and said he did not drink to intoxication.  
However, the VA examiner said the veteran's drinking was 
likely done to help at least mitigate or suppress the 
distress and other symtoms of his PTSD.  The Axis I diagnosis 
was PTSD

In a January 2004 VA progress note, the veteran reported that 
he was stationed near (on?) the USS HANCOCK in the hanger 
deck division.  The Axis I diagnosis was generalized anxiety 
disorder with a need to rule out PTSD. 

As the medical evidence of record shows, the veteran was 
diagnosed with PTSD by a VA examiner October 2003, based upon 
the veteran's account of witnessing a flight deck accident 
aboard the USS HANCOCK on March 8, 1970, an incident verified 
by the JSRRC.  A Veterans Service Center psychotherapist in 
July 2001 also diagnosed PTSD based upon that incident.  The 
veteran's records show that he was also diagnosed with an 
anxiety disorder and that he told mental health providers 
that he heard about, but did not see, the accident(s) on the 
flight deck.  The command history of the USS HANCOCK provided 
by the JSRRC documents 15 flight deck accidents aboard the 
USS HANCOCK during the time the veteran was aboard.  

Thus, the Board finds that the objective evidence is equally 
balanced as to whether the veteran has PTSD as a result of 
service.  Accordingly, in resolving doubt in the veteran's 
behalf, the Board concludes that service connection for PTSD 
is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.304(f).

B.	Service Connection for Hearing Loss and Tinnitus

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006), 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran contends that service connection should be 
granted for hearing loss and tinnitus.  In written statements 
in support of his claims, including in February 2004, he 
described exposure to acoustic trauma as an aircraft pusher 
who moved aircraft to and from the flight deck via the hangar 
deck of the USS HANCOCK.  

When examined for enlistment into service, in November 1996, 
the veteran's hearing was 15/15 on the whispered and spoken 
voice test, bilaterally.  No disease or defects of the ears 
was noted on physical examination. When examined for 
separation from service in September 1970, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
10
20
10
LEFT
-
5
15
15
0

Post service, a November 1993 VA medical record reflects the 
veteran's complaint of buzzing in his ears.

A September 1994 VA mental hygiene clinic record includes the 
veteran's report of frequent ringing in his ears that he had 
for several years.

When examined by VA in July 1995, the veteran complained of 
intermittent ringing in his ears.

A December 1999 VA medical record indicates that the veteran 
complained of hearing loss first noted in the military 25 
years earlier, with periodic ringing tinnitus in both ears.  
He reported both occupational and military noise exposure.  
Audiological evaluation revealed mixed hearing loss in each 
ear.  In May 2000, the veteran was referred for another 
audiological examination because he complained that his 
hearing had worsened.  Results of audiological tests showed 
that the veteran's hearing was unchanged since December 1999.  
His hearing was considered within normal limits except at 
3000 and 4000 Hertz that reflected a mild sensorineural 
hearing loss.

In September 2003, the veteran underwent VA audiology 
examination.  According to the examination report, the 
audiologist reviewed the veteran's medical records, and noted 
that the veteran's hearing was normal when he entered and was 
discharged from service.  He denied any tinnitus during 
active service from 1966 to 1970.  The September 1994 VA 
medical record describing the veteran's complaint of tinnitus 
for several years was noted.  The veteran complained of 
bilateral hearing loss and said he was exposed to rifle 
noises without hearing protection during basic training in 
service.  He said he worked on the flight line for an 
airplane crew while in training with hearing protection.  
During his four month tour aboard the USS HANCOCK, he worked 
as a "plane pusher", primarily located under the flight 
deck, but occasionally exposed to aircraft noise.  He said he 
was stationed in Japan for two years and was not exposed to 
acoustic trauma.  Since discharge, the veteran worked in 
various factory jobs and was exposed to machine noise such as 
grinders without hearing protection.  He was in the Reserve 
service from 1978 to 1994 and said that in 1984 he was on a 
relief crew sent to Beirut.  He denied recreational noise 
exposure.  

Further, the veteran complained of an intermittent, soft 
intensity, high-pitched ringing tinnitus in each ear that 
lasted for about one minute several times a month, and 
occurred for the last 20 to 25 years.  He did not know the 
cause of the tinnitus.  The veteran said that he may have 
noticed the tinnitus during active duty but was unsure if he 
reported it to anyone.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
25
35
30
LEFT
-
15
25
25
25

Results of word recognition tests in each ear were reported 
as excellent.  His CNC Word recognition list was 94 percent 
on the right and 96 percent on the left.  Diagnoses were 
normal hearing in the right ear through 2000 Hertz and mild 
sensorineural hearing loss at 3000 and 4000 Hertz, and normal 
hearing in the left ear through 8000 Hertz.  In the VA 
audiologist's opinion, the veteran's current right ear 
hearing loss was not due to military noise exposure during 
active duty from 1966 to 1970.  She noted his normal hearing 
at entry and discharge examinations and then referenced 
tables of normally occurring age-related hearing loss norms.  
The audiologist said that the veteran's hearing sensitivity 
levels in the right ear did not exceed what would be expected 
for his age category.  The examiner stated that the veteran's 
hearing sensitivity in the left ear was within normal limits 
from 250 to 8000 hertz.  The VA audiologist also stated that 
it was not as least as likely as not that the veteran's 
tinnitus was related to exposure to acoustic trauma in 
service.  She noted the absence of any complaint of tinnitus 
during active duty and that the first documented report of 
tinnitus was in September 1994, nearly 24 years after his 
discharge. 

Here, the veteran has contended that service connection 
should be granted for hearing loss and tinnitus.  The record 
demonstrates that no hearing loss or tinnitus was found in 
service or on separation from service.  Moreover, on VA 
examination after the veteran's separation from service, 
there was no showing that the veteran has hearing loss 
consistent with VA regulations for impaired hearing, e.g., 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  As detailed above, results of the veteran's September 
2003 VA audiometric examination document that his left ear 
hearing was essentially normal, and his hearing loss in the 
right ear did not meet the thresholds set forth by the VA 
regulations for impaired hearing.  Furthermore, the veteran 
has submitted no evidence to show that he currently has 
hearing loss consistent with 38 C.F.R. § 3.385.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has hearing loss has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

The veteran has also contended that service connection should 
be granted for tinnitus.  Although the evidence shows that 
the veteran currently has tinnitus, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his hearing and ears were 
normal on separation from service and the first post service 
evidence of record of tinnitus is from 1994, more than 24 
years after the veteran's separation from active service.  In 
fact, in September 2003, a VA audiology examiner opined that 
the veteran's tinnitus was not related to his active service.  
In short, no medical opinion or other medical evidence 
relating the veteran's tinnitus to service or any incident of 
active service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed hearing loss or tinnitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hearing loss and tinnitus.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
hearing loss and tinnitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hearing loss and tinnitus is not warranted.




ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

First, the veteran seeks service connection for a disorder 
manifested by bilateral knee pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2006). Service connection is not 
legally merited when the disability results from a disease 
process.  See e.g., Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

The term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training. 

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

In a July 2002 written statement, the veteran advised the RO 
that he served in the United States Naval Reserve from March 
13, 1978 to April 18 1994, and service medical records for 
this time are of record.  A March 1995 memorandum via the 
Commanding Officer of the Naval Reserve Center, Syracuse, 
5803 East Molloy Road, Mattydale, New York, 12311-1999, 
indicates that the veteran was authorized to transfer to 
reserve status effective January 1995.  However, there is no 
indication that the RO endeavored to verify the veteran's 
periods of active and inactive duty for training (ADUTRA and 
INADUTRA, respectively).  Given the nature of his claim, and 
given the medical evidence of record that includes a July 
1988 private medical record showing that he underwent right 
knee arthroscopy and a May 2000 VA medical record diagnosing 
left knee arthritis, the Board is of the opinion that 
verification of the veteran's Reserve service must be done 
prior to appellate consideration of his claim.

Second, the veteran seeks to reopen the previously denied 
claim for service connection for a disorder manifested by 
back pain.  

In June 1971, the RO denied the veteran's claim for service 
connection for a back disorder.  The veteran was notified of 
this decision and did not appeal the determination.  
Accordingly, new and material evidence is required to reopen 
the claim. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2006).  In an 
unappealed May 1982 rating decision, the RO found that new 
and material evidence was not received to reopen the 
previously denied claim.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that in a November 2003 letter, the RO 
provided the veteran with information on VCAA requirements, 
the VA's duties, and with regard to the need for new and 
material evidence for reopening claims.

Since then, the Court has addressed VCAA requirements in the 
context of a claim to reopen.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element, or elements required to establish service 
connection that were found insufficient in the previous 
denial. Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied. 
Failure to provide this notice is generally prejudicial.  Id.  

A review of the record does not reveal that the veteran was 
provided with a notice letter of such specificity as set 
forth by the Court in Kent, and this notice must be provided 
to the adjudication of this issue.  The RO's November 2003 
letter advised the veteran of information that was considered 
new and material but did not address the specific basis for 
the prior denial.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  (i.e., medical evidence 
showing a back injury in service and an 
etiologic relationship between any 
currently diagnosed back-related 
disorders and an in-service injury).  The 
veteran should be informed of the type of 
evidence which is considered new and 
material.  (i.e., describes what new and 
material evidence is under the standard 
in effect pursuant to the regulatory 
changes effective prior to August 29, 
2001);

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of service 
connection is reopened and granted.  


2.  The RO/AMC should contact the 
Commanding Officer of the Naval Reserve 
Center, Syracuse, 5803 East Molloy Road, 
Mattydale, New York 13211-1999, and 
request verification of the veteran's 
Naval Reserve service from March 13, 1978 
to April 18, 1994, to specifically 
include each period of active duty for 
training (ADUTRA) and inactive duty for 
training (INADUTRA).  The Commanding 
Officer should be advised that specific 
calendar dates of ADUTRA and IADUTRA, and 
not accumulated retirement points, should 
be provided.

3.  Obtain all associated medical records 
from all verified periods of ADUTRA and 
IADUTRA. 

4.  Thereafter, the RO/AMC should review 
the record and undertake any further 
action so indicated by the evidence, 
including scheduling the veteran for a 
medical examination, if warranted.

5.  Then, the RO/AMC should readjudicate 
the veteran's claim as to whether new and 
material evidence was received to reopen 
the previously denied claim for service 
connection for a disorder manifested by 
back pain, and his claim for service 
connection for a disorder manifested by 
bilateral knee pain.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
December 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


